 8:18-cv-00123-BCB-MDN Doc # 238 Filed: 08/25/20 Page 1 of 1 - Page ID # 2910




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

SAMONE T. PARKER, Individually and as
Special Administrator of the Estate of Tonya L.
Drapeau, deceased;                                                     8:18-CV-123

                        Plaintiff,
                                                                         ORDER
        vs.

THE UNITED STATES OF AMERICA, THE
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES, INDIAN
HEALTH SERVICE, WINNEBAGO
HOSPITAL, VISTA STAFFING SOLUTIONS,
INC., NEVINE MAHMOUD, M.D; and DENA
NEIMAN, N.P.;

                        Defendants.


       This matter is before the Court on Plaintiff’s and defendant the United States of America’s

Joint Stipulation and Motion for Dismissal with Prejudice (Filing 237). Pursuant to Federal Rule

of Civil Procedure 21, Plaintiff’s claims against the United States of America are dismissed with

prejudice, each party to bear its own costs and fees. The Clerk of the Court is directed to terminate

the United States of America as a party to this case.

       Dated this 25th day of August, 2020.

                                                        BY THE COURT:


                                                        ___________________________
                                                        Brian C. Buescher
                                                        United States District Judge
